DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 1/06/2022 has been entered.
Response to Amendment
Applicant’s amendments to the claims have overcome objections and the rejections under 35 USC § 102/103 previously set forth.
New rejections under 35 U.S.C. § 103 are presented as necessitated by the most recent amendment.
Election/Restriction
Newly submitted claim 31 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
The inventions are independent or distinct, each from the other because:
Inventions of Claims 1-23 & 25-30, drawn to a separator element, classified in B01D 63/027; and Claim 31, drawn to a method of making a separator element, classified in B33Y 10/00, are related as process of making and product made. The inventions are .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 31 is withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)). In the instant case, the product as claimed can be made by another and materially different process, particularly by a casting method.
Claim Objections
Applicant’s amendments to the claim 1 have overcome the objection(s) previously set forth.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 8-11, 14-15, 18-21, 23, 25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under AIA  35 U.S.C. 103 as obvious over US 20040076874 A1 by Nickel et. al., in further view of US Patent Application Publication No. 20110129640 by Beall et. al.
Regarding claim(s) 1, Nickel teaches a separator element for obtaining molecular and/or particulate separation of a fluid medium for treatment into a filtrate and a retentate (see Fig. 2, filtrate outlet 3 & retentate stream 2),
the separator element (see Title) comprising:
a uniform and continuous single-piece rigid structure, without any bonds or exogenous additions (see ¶ [0053]-[0054] “For the production of the capillary bundle, unsintered ceramic perforated plates may also be used. For this purpose, the ceramic capillaries are inserted into the perforated plate. The thermal treatment at the sintering temperature of the perforated plate is then effected, said perforated plate shrinking onto the capillaries as a result of its shrinkage, so that a mechanically stable and tight connection forms. It is also possible to insert unsintered ceramic capillaries into unsintered ceramic perforated plates and then to fire both together (co-firing).”; emphasis added; the apparatus reads on the claim limitations, because the capillaries/columns and the plates are formed from the same material, an unsintered ceramic, and are formed at the same time by a single heat treatment, they are co-fired), and having:
at least two porous rigid columns (5) (capillaries/porous ceramic support) (see ¶ [0035] “at least one bundle of ceramic capillaries,”)
having outer walls (see Fig. 1a, outer wall of T),
made of the same material (see ¶ [0053]-[0054], below, the plates (11/12) and the capillaries are made of ceramic material; see also ¶ [0002] “Ceramic filter elements have an asymmetric structure in which thin membrane layers are applied, with one or more intermediate layers, to a porous ceramic support. The porous ceramic support determines the external shape and the mechanical stability.”), and

an inlet plate (11/12) at a first end of the at least two porous rigid columns (5) and
an outlet plate (11/12) at a second end of the at least two porous rigid columns (5) (see ¶ [0035] “The capillaries are combined at their endings by perforated plates,”);
where each of the at least two at least two porous rigid columns presents, internally, at least one open structure for passing a flow of the fluid medium (see ¶ [0039] “the housing having inlet and/or outlet pipe(s) connected to the inside of the capillaries for a first material flow”),
opening out in one of the ends of the at least two porous rigid column (capillary) for inlet of the fluid medium for treatment, and in the other, end for outlet of the retentate (see ¶ [0020] “Ceramic filter elements are arranged parallel in housings. The result is a module which contains connections for feed and discharge (retentate) and a connection for the filtrate (permeate)”; see also ¶ [0039] “the housing having inlet and/or outlet pipe(s) connected to the inside of the capillaries for a first material flow and inlet and/or outlet pipe(s) connected to the interspace between the capillaries for a second material flow.”), and
wherein the inlet and the outlet plate are not separate parts fitted onto the at least two porous rigid columns additions (see ¶ [0053]-[0054] “For the production of the capillary bundle, unsintered ceramic It is also possible to insert unsintered ceramic capillaries into unsintered ceramic perforated plates and then to fire both together (co-firing).”; emphasis added; the apparatus reads on the claim limitations, because when the capillaries/columns and the plates are co-fired from the same material, an unsintered ceramic, and are formed at the same time by a single heat treatment, they become a single-piece rigid structure and stop being “additions”);
Further, the examiner considers the limitations of “where a single-piece rigid structure made as a single piece that is uniform and continuous throughout, without any bonds or exogenous additions and the single-piece rigid structure is made by a single operation” to be met; nevertheless, Nickel is silent as to the single-piece rigid structure being made in a single operation of an additive method of fabrication. However, even though product-by-process limitations are defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product containing a product-by-process limitation is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113.I.
Nickel to teach, explicitly or inherently, all the limitations of the claimed invention; in so far as Nickel is silent with respect to the element comprising:
a uniform and continuous single-piece rigid structure, without any bonds or exogenous additions,
wherein the inlet and the outlet plate are not separate parts fitted onto the at least two porous rigid columns; and
the single-piece rigid structure is made by a single operation of an additive method of fabrication;
Beall teaches a method of making porous articles (see Title) via additive manufacturing (see ¶ [0002] “The disclosure relates generally to methods of making porous three dimensional (3D) ceramic articles, using 3D powder printing.”) or casting (see ¶ [0016] “forming target shapes can be accomplished by, for example: directly by a 3D printing method, indirectly by a casting or mold method, or like methods and combinations thereof.”).
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of forming the separation element as a single-piece rigid structure made as a single piece that is uniform and continuous throughout, without any bonds or exogenous additions; the single-piece rigid structure made by a single operation of an additive method of fabrication by applying a particular known technique of forming target shapes by 3D printing or casting as taught by Beall, to a known device (method, or product) that was ready for improvement, the separator element of Nickel, in order to obtain the predictable result of forming porous complex 3D structures that cannot be formed by conventional extrusion methods. (see ¶ [0016] “The disclosed process can produce materials that have a total porosity. In embodiments, certain complex 3D structures that can be formed by the disclosed 
Regarding claim(s) 2, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) possess outside shapes that are constant along their length (see ¶ [0002]-[0018] “Ceramic filter elements have an asymmetric structure in which thin membrane layers are applied, with one or more intermediate layers, to a porous ceramic support. The porous ceramic support determines the external shape and the mechanical stability. Customary embodiments are: Tubes[.] Tubes are produced by extrusion. The most widely used dimensions are: 1-channel tubes: external diameter (ED)/internal diameter (ID)=10 mm/7 mm, 7-channel tubes ED/channel diameter (CD)=25 mm/7 mm, 19-channel tubes ED/CD=25 mm/3.5 mm or larger. [0008] The length of the industrially used filter elements is up to 1.00 m, in some cases up to 1.20 m. Honeycombs … Capillaries … Hollow fibers”).
Regarding claim(s) 3, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) possess transverse dimensions that are constant or that vary along their length (see Fig. 2, 5-6, & 8; showing the capillaries as constant width tubes which read on the claimed invention).
Regarding claim(s) 4, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the inlet and outlet plates (11/12) are made out of the same material as the at least two porous rigid columns (5) (capillaries) so as to have identity and continuity of material and of porous texture between the inlet and outlet plates (11/12) and the columns (5) (capillaries),

Regarding claim(s) 5, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the inlet and outlet plates (11/12) have an outside face that is sealed and in contact with the fluid medium for treatment or with the retentate (see ¶ [0066] “the end faces of the perforated plates are sealed gas-tight by means of a glass.”).
Regarding claim(s) 6, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the inlet and outlet plates (11/12) possess a right section that is circular (see Figs. 4-6, showing the preferred circular plate).
Regarding claim(s) 8, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) (capillaries) are secured to one another via at least one connection bridge (see Fig. 2 & 6, 7a & 8, baffle plates 6) made of the same material as the inlet and outlet plates (11/12) and the at least two porous rigid columns (5) (see ¶ [0068] “These ceramic film strips 13 have a thickness of 2 mm. The combination of capillaries 9 and strips 13 are then wound into a bundle, as shown in FIG. 8. As a result of the staggered mounting of film strips 13, chambers separated by baffle plates 6 (which also function as spacers)”; because the baffle plates 6, the plates (11/12), and the at least two porous rigid columns (5) are made of ceramic, then the limitation is taught by the prior art).
claim(s) 10, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) (capillaries) possesses transverse dimensions that are identical (see Fig. 2, 5-6, & 8; showing the capillaries as substantially identical tubes which read on the claimed invention).
Regarding claim(s) 11, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) (capillaries) are cylindrical in shape (see Fig. 2, 5-6, & 8; showing the capillaries as substantially identical tubes which read on the claimed invention).
Regarding claim(s) 14, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) (capillaries) possess internal open structures for passing a flow of the fluid medium (see ¶ [0039] “the housing having inlet and/or outlet pipe(s) connected to the inside of the capillaries for a first material flow”; see also Fig. 2, feed flow 1, passes through the at least two porous rigid columns (5) 5, and retentate flow 2),
which structures are identical for the at least two porous rigid columns (5) (capillaries), or different for at least one of the at least two porous rigid columns (5) (capillaries) (see Fig. 2, 5-6, & 8; showing the capillaries as substantially identical tubes which read on the claimed invention).
Regarding claim(s) 15, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein one of the at least two porous rigid columns (capillary) includes a single channel as its open structure (see Fig. 1A-1B; see also ¶ [0016] “Capillaries having an external diameter of 10 mm to about 1 mm can be produced by extrusion. By approximately maintaining the ratio ID/ED=7/10, a high internal pressure 
Regarding claim(s) 18, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches further comprising at least one separator layer (see Fig. 1, membrane M) for the fluid medium that is deposited continuously on the surface of the open structure that comes into contact with the fluid medium and (see ¶ [0020] “the membrane is applied to the inside of the channel and filtration is effected from the inside outwards.”).
Regarding claim(s) 19, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) (capillaries) and the inlet and outlet plates (11/12) are made of organic material (see ¶ [0066] “Sintered porous capillaries having an external diameter of 2.9 mm and an internal diameter of 2.0 mm, comprising 99.8% of alumina, are cut to a length of 320 mm. The perforated plates (FIG. 4) at the ends of the capillary bundle consist of dense alumina. They have an external diameter of 32 mm and 55 holes are arranged uniformly in segments and having a diameter of 2.9 mm. Both materials have a linear coefficient of thermal expansion of (7.6-7.8) 10^-6K^-1. For the production of the perforated plates, alumina powder having a mean particle size of 0.8 µm, doped with MgO, is extruded in stiff-plastic form. For plastication of the alumina, the latter is introduced together with 5% of water-soluble cellulose, 3% of nonionic surfactant, 2% of wax and 10% of water into a twin-screw kneader.”; after sintering the residual water-soluble cellulose and the combustion products of the cellulose read on the organic material claimed).
Regarding claim(s) 20, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) (capillaries) and the inlet and outlet plates (11/12) are made of a ceramic selected from the group consisting of oxides, nitrides, carbides, and mixtures thereof, and in particular from titanium oxide, alumina, zirconia, and mixtures thereof, titanium nitride, aluminum nitride, boron nitride, and silicon carbide (see ¶ [0066] “Sintered porous capillaries having an external diameter of 2.9 mm and an internal diameter of 2.0 mm, comprising 99.8% of alumina, are cut to a length of 320 mm. The perforated plates (FIG. 4) at the ends of the capillary bundle consist of dense alumina. … During the sintering process, all the organic material burns away and the perforated plate shrinks onto the capillaries. A strong connection forms. Finally, the end faces of the perforated plates are sealed gas-tight by means of a glass. FIG. 6 shows an embodiment with spacers for controlling the flow between the capillaries.”).
Regarding claim(s) 21, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) (capillaries) and the inlet and outlet plates (11/12) are made of a non-metallic inorganic material (see ¶ [0035] “at least one bundle of ceramic capillaries,”; and see ¶ [0053]-[0054] “For the production of the capillary bundle, unsintered ceramic perforated plates may also be used. For this purpose, the ceramic capillaries are inserted into the perforated plate. The thermal treatment at the sintering temperature of the perforated plate is then effected, said perforated plate shrinking onto the capillaries as a result of its shrinkage, so that a mechanically stable and tight connection forms. It is also possible to insert unsintered ceramic capillaries into unsintered ceramic perforated plates and then to fire both together (co-firing).”; the apparatus reads on the claim limitations, because the capillaries/columns and the plates (11/12) are formed from the same material, an unsintered ceramic, and are formed at the same time, co-fired),
claim(s) 23, Nickel or the combination of Nickel and Beall teaches the separator module of claim 1.
Nickel further teaches a device comprising:
a casing (housing) (see ¶ [0020] “Ceramic filter elements are arranged parallel in housings.”) having:
at least one single-piece element in accordance with claim 1 (see claim 1, above),
having the inlet and outlet plates (11/12) mounted in a sealing gasket (see ¶ [0060] “The housing may consist of stainless steel and the sealing of feed space and permeation space can be effected by an elastomer O-ring”; and ¶ [0035] “The capillaries are combined at their endings by perforated plates, and a housing, which encloses the bundle”); and having
at least two porous rigid columns (5) positioned side-by-side (see Fig. 2),
where the outside walls of the at least two porous rigid columns (5), the inside faces of the inlet and outlet plates (11/12), and the casing define a peripheral space for recovering the filtrate (see ¶ [0035] “The present invention concerns a separation module which contains at least one bundle of ceramic capillaries, in which a distance is established between the capillary tubes by joining, which is essential to the invention. The capillaries are combined at their endings by perforated plates (11/12), and a housing, which encloses the bundle, the housing having inlet and/or outlet pipe(s) connected to the inside of the capillaries for a first material flow and inlet and/or outlet pipe(s) connected to the interspace between the capillaries for a second material flow.”).
Regarding claim(s) 25, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) (capillaries) and the inlet and outlet plates (11/12) are made of a ceramic selected from the group consisting of titanium oxide, alumina, zirconia, and mixtures thereof, titanium nitride, aluminum nitride, boron nitride, and silicon carbide (see ¶ [0066] “Sintered porous capillaries having an external diameter of 2.9 mm and an internal diameter of 2.0 mm, comprising 99.8% of alumina, are cut to a length of 320 mm. The perforated plates (FIG. 4) at the ends of the capillary bundle consist of dense alumina. … During the sintering process, all the organic material burns away and the perforated plate shrinks onto the capillaries. A strong connection forms. Finally, the end faces of the perforated plates are sealed gas-tight by means of a glass. FIG. 6 shows an embodiment with spacers for controlling the flow between the capillaries.”).
Regarding claim(s) 28, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) (capillaries) are of shapes that are identical (see Fig. 2, 5-6, & 8; showing the capillaries as substantially identical tubes which read on the claimed invention).
Claim Rejections - 35 USC § 103
Claim(s) 3, 7, 12-13, 16-17, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20040076874 A1 by Nickel et. al., or the combination of Nickel and Beall.
Regarding claim(s) 3, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel further teaches wherein the at least two porous rigid columns (5) possess transverse dimensions that are constant or that vary along their length (see Fig. 2, 5-6, & 8; showing the capillaries as constant width tubes which read on the claimed invention).
Nickel or the combination of Nickel and Beall is silent as to the alternative limitation of wherein the at least two porous rigid columns (5) possess transverse dimensions that vary along their length.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 7, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel is silent as to wherein the inlet and outlet plates (11/12) possess a right section that is non-circular.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
In the current case, the change from a circular plate to a non-circular plate would have been an obvious change in the relative dimension of the apparatus, for example to form a non-circular elliptical plate would merely change the relative location of foci of the shape from overlapping (the circle) to spread apart. There would be no change in the performance of the apparatus, because the filtering area would not change with the shape change of the inlet and outlet plates (11/12).
Regarding claim(s) 12, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel or the combination of Nickel and Beall is silent as to wherein the at least two porous rigid columns (5) (capillaries) are helical in shape.

Regarding claim(s) 13, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel or the combination of Nickel and Beall is silent as to wherein the at least two porous rigid columns (5) (capillaries) are intertwined together.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 16, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 15.
Nickel further teaches wherein the channels of the at least two porous rigid columns (5) (capillaries) for each porous rigid column (capillary) has an outer wall and a peripheral wall of a thickness between the open structure and the outer wall, said thickness lying in the range 0.25 mm to 5 mm (see ¶ [0045] “If capillaries having a length of 1 m, an external diameter of 1 mm and an internal diameter of 0.7 mm are used”; for a thickness of the porous column of 0.25 as claimed).
Nickel or the combination of Nickel and Beall is silent as to the distance between the at least two porous rigid columns (5) (capillaries) lies in the range 0.125 mm to 10 mm.
Nickel teaches where the distance between the at least two porous rigid columns (5) (capillaries) is in the range of less than 3 mm (see ¶ [0060] “The distance between the capillaries in the bundle is preferably <3 mm.”).
The claimed range overlaps or falls within the prior art range.
In cases where the claimed range overlaps, approaches, or falls within the prior art range, a prima facie case of obviousness of the range exists. It would have been obvious to one having ordinary skill in the art before the effective filling date to have selected the portion of the distance between the at least two porous rigid columns (5) (capillaries) in the range that corresponds to the claimed range. See MPEP § 2144.05.I.
Regarding claim(s) 17, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
The preferred embodiment of Nickel discloses the claimed invention except for where each of the at least two porous rigid columns includes as its open structure channels all having a peripheral wall facing the outside wall of the porous rigid columns.
However, Nickel further teaches where that the single-channeled columns of the preferred embodiment is an art recognized equivalent of other embodiments where each of the at least two porous rigid columns (the porous ceramic support; ¶ [0002] “Ceramic filter elements have an asymmetric structure in which thin membrane layers are applied, with one or more intermediate layers, to a porous ceramic support. The porous ceramic support determines the external shape and the mechanical stability.) includes as its open structure channels all having a peripheral wall facing the outside wall of the at least two porous rigid columns (see ¶ [0002]-[0008] “Customary embodiments are: tubes [0004] Tubes are produced by extrusion. The most widely used dimensions are: 1-channel tubes: external diameter (ED)/internal diameter (ID) = 10 mm/7 mm, 7-channel tubes ED/channel diameter (CD) = 25 mm/7 mm, 19-channel tubes ED/CD=25 mm/3.5 mm or larger.”; and ¶ [0016]-[0017] “[0016] Capillaries having an external diameter of 10 mm to about 1 mm can be produced by extrusion. By approximately maintaining the ratio 
It has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute the single-channeled column of the preferred embodiment of Nickel with a multi-channeled column, since the equivalence of the single-channeled column and multi-channeled column for their use for the same purpose in the prior art is known and disclosed. Therefore, the selection of any known equivalents to the columns of the preferred embodiment of Nickel or the combination of Nickel and Beall would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.
Regarding claim(s) 27, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel or the combination of Nickel and Beall is silent as to wherein the at least two porous rigid columns (5) (capillaries) are of shapes that vary along their length.
However, it has been determined that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. MPEP § 2144.04.IV.A.¶2.
Regarding claim(s) 29, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel or the combination of Nickel and Beall is silent as to wherein the at least two porous rigid columns (5) (capillaries) possess transverse dimensions that are different.
.
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel or the combination of Nickel and Beall, in further view of US Patent No. 3963622 by Baudet et. al.
Regarding claim(s) 12, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel or the combination of Nickel and Beall is silent as to wherein the at least two porous rigid columns (5) (capillaries) are helical in shape.
However, Baudet teaches a separation element comprising helical shaped porous columns (see column 3, line(s) 33-34 “A first type of hollow fibre assembly or cord is represented in FIG. 1. This is a cord comprising two hollow fibres twisted in the form of a helix”) in order to break up boundary layers in the surrounding fluid and improve fractionating (see Abstract “The twists in the hollow filters tend to break up boundary layers around the hollow fibers and improve the fractionating.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the parallel porous columns of Nickel or the combination of Nickel and Beall, for another, helical porous columns as taught by Baudet, to yield the predictable results of break up boundary layers in the surrounding fluid and improve fractionating. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to parallel porous columns of Nickel or the combination of Nickel and Beall would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Regarding claim(s) 13, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel or the combination of Nickel and Beall is silent as to wherein the at least two porous rigid columns (5) (capillaries) are intertwined together.
However, Baudet teaches a separation element comprising intertwined porous columns (see Fig. 10; see also column 3, line(s) 47-56 “A third type of hollow fibre assembly is shown in FIG. 10, in which four hollow fibres are divided into two groups each of two fibres, to form two cords, the two fibres of each cord being twisted in a helix of a given direction, and, moreover, the two thus formed cords are twisted together along a curve which also resembles a helix but is twisted in the opposite direction to the helices of the two cords, thus forming a double cord. The process D below describes the production of double cords of this type”) in order to break up boundary layers in the surrounding fluid and improve fractionating (see Abstract “The twists in the hollow filters tend to break up boundary layers around the hollow fibers and improve the fractionating.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the parallel at least two porous rigid columns of Nickel or the combination of Nickel and Beall, for another, intertwined porous columns as taught by Baudet, to yield the predictable results of break up boundary layers in the surrounding fluid and improve fractionating. MPEP § 2143.I.B.
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to parallel porous columns of Nickel or the combination of Nickel and Beall would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Claim(s) 22 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel or the combination of Nickel and Beall, in further view of US Patent No. 4822692 by Koehler.
Regarding claim(s) 22 & 26, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel or the combination of Nickel and Beall is silent as to wherein the at least two porous rigid columns (5) (capillaries) and the inlet and outlet plates (11/12) are made of a pure metal; or in the form of an alloy of a plurality of these metals, or of stainless steel; particularly such as aluminum, zinc, copper, or titanium or in the form of an alloy of a plurality of these metals, or of stainless steel.
However, Koehler teaches where porous metal filters (see column 1, line(s) 12-14 “this invention is directed to seamless porous metal filters and a method for making them.”), particularly of stainless steel are known in the prior art to be used in order to provide a filter with a combination of mechanical strength, resistance to high temperatures and/or resistance to chemical attack (see column 1, line(s) 16-24 “Metal filters have long been used for a variety of applications. For example, porous stainless steel filters prepared from sintered metal particulate, e.g., stainless steel powder, have found use in a variety of processes where high pressure drops are acceptable and in applications where relatively fine filtration capability must be combined with mechanical strength, resistance to high temperatures and/or resistance to chemical attack.”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date to substitute one known element, the sintered ceramic of Nickel or the combination of Nickel and Beall, for another, a sintered metal, stainless steel, as taught by Koehler, to yield the predictable results of a filter with a combination of 
Further, it has been determined that it is prima facie obvious to a person having ordinary skill in the art before the effective filling date to substitute one known element for another, when the prior art teaches the equivalence of said two elements for the same purpose. Therefore, the selection of any known equivalents to the material of the apparatus of Nickel or the combination of Nickel and Beall would be obvious to a person having ordinary skill in the art. MPEP § 2144.06.II.
Claim(s) 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nickel or the combination of Nickel and Beall, in further view of US Patent Application Publication No. 20100116733 by Jeong
Regarding claim(s) 30, Nickel or the combination of Nickel and Beall teaches the separator element according to claim 1.
Nickel or the combination of Nickel and Beall is silent as to wherein the porous rigid columns (5) possess transverse dimensions vary along their length.
However, Jeong teaches a porous device wherein porous rigid columns possess transverse dimensions that vary along their length (see Fig. 7; and ¶ [0019], below) in order support the porous rigid columns by increasing their mechanical properties (see ¶ [0031] “as the mechanical properties of anodic oxide ceramic membranes are very poor, the membrane tubes need mechanical support”; and ¶ [0019] “FIG. 7 shows an aluminum or titanium tube with four protruded rectangular bars along the z-direction in four-fold symmetry and another three protruded rectangular bars along the circumferential direction on the center and both the ends of the outer wall of the tube, in which A and C denote a protruded bar region designed for a support and a joint, and B a thin layer region to be anodized”).
However, while, Nickel or the combination of Nickel and Beall teaches a “base” device (method, or product), a separation element, upon which the claimed invention can 
Therefore, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of applying the known method of enhancement, varying the transverse dimensions along the length of the column/tube, as taught by Jeong in the same way to the device of Nickel or the combination of Nickel and Beall, to yield the predictable result of supporting the column against the mechanical forces applied by the fluids being treated. KSR, 550 U.S. at 417, 82 USPQ2d at 1396. MPEP 2143.I.C.
Response to Amendment
Applicant’s amendments to the claims have overcome the objection(s) previously set forth.
Applicant’s amendments to the claims have overcome the rejections under 35 USC § 102/103 & 103 previously set forth.
New rejections under 35 U.S.C. § 103 are presented as necessitated by the most recent amendment.
Response to Arguments
Examiner’s response to arguments to the Applicant’s responses filed on July 2, 2021 and October 19, 2021 are incorporated by reference.
Applicant’s arguments that Nickel “where a single-piece rigid structure made as a single piece that is uniform and continuous throughout, without any bonds or exogenous additions and the single-piece rigid structure is made by a single operation”; even though product-by-process limitations are defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product containing a product-by-process limitation is 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). In this case, it would have been obvious that a person having ordinary skill in the art before the effective filling date would have been capable of forming the separation element as a single-piece rigid structure made as a single piece that is uniform and continuous throughout, without any bonds or exogenous additions; the single-piece rigid structure made by a single operation of an additive method of fabrication by applying a particular known technique of forming target shapes by 3D printing or casting as taught by Beall, to a known device (method, or product) that was ready for improvement, the separator element of Nickel, in order to obtain the predictable result of forming porous complex 3D structures that cannot be formed by conventional extrusion methods. (see ¶ [0016] “The disclosed process can produce materials that have a total porosity. In embodiments, certain complex 3D structures that can be formed by the disclosed methods cannot be obtained by conventional extrusion methods because of the presence of non-linear structural features.”). MPEP 2143.I.D.
In response to applicant’s arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Other References Considered
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
US Patent Application Publication No. 20170239726 (teaching the additive manufacture of filter elements).
US Patent Application Publication No. 20160121271 (teaching the additive manufacture of filter elements).
US Patent Application Publication No. 20020026982 (teaching the additive manufacture of filter elements).
US Patent Application Publication No. 20160121272 (teaching the additive manufacture of filter elements).
Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114. See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL OLIVERA whose telephone number is (571)270-0391. The examiner can normally be reached M-F: 9:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali P. Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

ANGEL OLIVERA
Examiner
Art Unit 1773


/A.O./Examiner, Art Unit 1773                                                                                                                                                                                                

/Magali P Slawski/Supervisory Patent Examiner, Art Unit 1773